Per Curiam:
The mere fact that one of several plaintiffs is indigent is not sufficient to justify an order permitting him to sue as a poor person. The fact that the cause is not yet at issue seems to be due solely to the difficulty which the plaintiffs have found in drawing a complaint which is proof against demurrer. The order should be reversed, with ten dollars costs and disbursements, and motion denied. Present—Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied.